UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 16, 2009 MB FINANCIAL, INC. (Exact name of registrant as specified in its charter) Maryland 0-24566-01 36-4460265 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 800 West Madison Street, Chicago, Illinois 60607 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(888) 422-6562 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On July 16, 2009, the Registrant issued a press release announcing its 2009 second quarter results of operations.A copy of the press release, including unaudited financial information released as a part thereof, is attached as Exhibit 99 to this Current Report on Form 8-K and incorporated by reference herein. Item 9.01 Financial Statements and Exhibits Exhibit 99 Press release of MB Financial, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, MB Financial, Inc. has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on the 16th day of July 2009. MB FINANCIAL, INC. By:/s/ Jill E. York Jill E. York Vice President and Chief Financial Officer (Principal Financial and Principal Accounting Officer) 2 EXHIBIT INDEX Exhibit Number Description of Exhibits 99 Registrant’s July 16, 2009 press release announcing its 2009 second quarter results of operations 3
